UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6239


CHRISTOPHER ANDRE S.W. QUINCER,

                Petitioner - Appellant,

          v.

PETE MELETIS, Superintendent,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:11-cv-01140-CMH-IDD)


Submitted:   June 20, 2013                 Decided:   July 18, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Andre S.W. Quincer, Appellant Pro Se. Wade Travis
Anderson, Kevin Osborne Barnard, FRITH, ANDERSON & PEAKE, PC,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher      Andre    S.W.      Quincer   seeks    to    appeal     the

district court’s order denying relief on his 28 U.S.C. § 2254

(2006) petition.         The order is not appealable unless a circuit

justice    or    judge   issues   a   certificate       of   appealability.         28

U.S.C. § 2253(c)(1)(A) (2006).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating        that   reasonable   jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El    v.   Cockrell,      537   U.S.    322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Quincer has not made the requisite showing.                        Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, deny the motion to appoint counsel, and dismiss

the appeal.        We deny as moot Quincer’s Fed. R. App. P. 8(a)(2)

motion    and    supplemental     motion        for   injunctive       relief.      We

                                           2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3